Citation Nr: 1427442	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease.

2.  Entitlement to a disability evaluation in excess of 30 percent for depression prior to March 13, 2009.

3.  Entitlement to a disability evaluation in excess of 50 percent for depression/ posttraumatic stress disorder ("PTSD")  from March 13, 2009, forward.

4.  Entitlement to service connection for alcoholism, claimed as secondary to depression or erectile dysfunction.

5.  Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from various rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska.

The Board has previously considered this appeal.  In January 2009, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for alcoholism, to include as secondary to anxiety and depression.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, in a June 2010 single-judge Memorandum Decision, the Court set aside that part of the Board's decision that denied the claim and remanded the claim to the Board for further development and adjudication.  In March 2011, the Board again considered this claim, along with a claim of entitlement to TDIU and remanded the claims to the RO/Appeals Management Center for further development.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that during the pendency of this appeal, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  However, as will be discussed in greater detail below, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. 
§ 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, for the period March 13, 2009 forward, the Veteran's acquired psychiatric disorders have been considered as depression/PTSD.  

Moreover, following the Board's March 2011 remand, the Veteran perfected an appeal for the issues of entitlement to a disability evaluation in excess of 30 percent for coronary artery disease.  Accordingly, this issue is properly before the Board.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's coronary artery disease has been manifested by workload greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue and angina, and without evidence acute or chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less.

2.  Prior to March 13, 2009, the Veteran's depression was manifested by depressed mood; anxiety; mild sleep impairment, including nightmares; irritability; hyperarousal; and difficulty in establishing and maintaining effective work and social relationships.

3.  From March 13, 2009, the Veteran's depression/PTSD has been manifested by depressed mood; anxiety; chronic sleep impairment, including nightmares; irritability; hyperarousal; concentration difficulties; suicidal ideation; and difficulty in establishing and maintaining effective work and social relationships.

4.  The most probative evidence of record demonstrates that the Veteran's alcoholism was neither caused, nor aggravated by, depression, PTSD or erectile dysfunction.

5.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience, and the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7005 (2013).

2.  For the period prior to March 13, 2009, the criteria for a disability evaluation in excess of 30 percent for depression were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2013).

3.  For the period March 13, 2009 forward, the criteria for a disability evaluation in excess of 50 percent for depression/PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411-9434 (2013).

4.  The criteria for service connection for alcoholism, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2013).

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's coronary artery disease claim, the Board notes that service connection had already been established and the current appeal arose, in part, from a disagreement with the initial assigned disability evaluation.  The Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Veteran was provided notice of the VCAA via a letter dated August 2011, which informed him of the types of information and evidence necessary to substantiate his initial service connection claims, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also provided the Veteran with information concerning how VA establishes the effective date and disability rating elements of a claim, thus satisfying Dingess.  
Regarding his claim of entitlement to an increased disability rating for an acquired psychiatric disorder, letters dated March 2009 and March 2011 informed him of the types of information and evidence necessary to substantiate his increased rating claims, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also satisfied Dingess.  

With regard to the Veteran's claim of entitlement to service connection for alcoholism based on an already-service-connected disability, a September 2012 letter informed him of the evidence needed to reopen his previously-denied claim.  A previous letter, dated August 2006, informed him of how to substantiate a claim for service connection on a secondary basis.  The Veteran was also advised of the division of responsibility between himself and VA for obtaining the required evidence, as well as Dingess notice.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim of entitlement to TDIU, a September 2009 letter informed him that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The Veteran was also advised of the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder  contains the Veteran's service and post-service treatment records, as well as multiple VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the mental disorders and PTSD examination reports demonstrates that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of disability complaints and symptomatology, performed the requisite evaluations, and reported the Veteran's symptoms, providing reasons and bases for their conclusions.  

With regard to the Veteran's August 2011 ischemic heart disease examination, review of the examination report demonstrates that the examiner did not have access to the claims folder, but noted that her review included VA computerized treatment records.  The Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is a factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, although the examiner was unable to review the Veteran's private treatment reports for his January 2013 echocardiogram, review of these reports demonstrates that the Veteran's left ventricular ejection fraction never fell below 60 percent.  Moreover, the examiner estimated the Veteran's METs based on his personal statements concerning his symptomatology.  Accordingly, because the examination report, along with the additional evidence of record, contains enough information for the Board to assess the severity of the Veteran's coronary artery disease during the pendency of this appeal, the Board concludes that the examination report and additional treatment records, taken as a whole, are adequate upon which to base a decision in this case.

The Board observes that, in April 2011, the Veteran was afforded an examination to determine, in part, whether his alcoholism was secondary to his service-connected depression or erectile dysfunction.  Although the examiner provided a thorough explanation for his conclusion that there was no relationship between his alcoholism and these service connection disorders, the examiner failed to address the issue of whether his alcoholism had been aggravated by a service-connected disability.  Thereafter, in June 2011, the Veteran was afforded a second examination, in which the examiner noted that his alcoholism had not been aggravated by his depression or erectile dysfunction.  Accordingly, the Board finds that the two evaluations, taken together, are adequate upon which to base a decision in this case.

With regard to the Veteran's September 2009 TDIU examination, it appears that the examiner neither reviewed the Veteran's claims folder, nor provided an adequate opinion regarding his employability.  In this respect, the Court has held that once VA undertakes to perform an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, review of subsequent examination reports, dated August and December 2012, reveal that the examiners thoroughly and accurately reported the Veteran's symptomatology associated with his service-connected disabilities and provided reasons and bases for their conclusions that the Veteran's service-connected disabilities would not render him completely unemployable.  Accordingly, the Board finds the VA examinations, taken as a whole, adequate upon which to base a decision in this case.  

II.  Analysis

Under 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).

A.  Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease.

The Veteran's service-connected coronary artery disease is currently rated at 30 percent under DC 7005.  Under this diagnostic code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
The Veteran filed his service connection claim in August 2011, based on presumptive exposure to herbicides due to verified service within the Republic of Vietnam during the Vietnam era.  Review of the evidence of record demonstrates that he was diagnosed with, and began receiving treatment for, coronary artery disease in May 2004, when a private cardiac catheterization and diagnostic exercise test showed a workload of approximately 7 METs.  A concurrent private ventriculogram revealed left ventricular dysfunction with an ejection fraction of at least 60 percent.  He was placed on medication, including an antianginal.  In October 2006, a pre-operative electrocardiogram ("EKG") for a non-cardiac procedure was within normal limits.  

In August 2011, the Veteran was afforded a VA ischemic heart disease examination to evaluate his claimed heart disorder.  At that time, the examiner noted that she had reviewed the computerized VA treatment records, which showed that the Veteran had been diagnosed with coronary artery disease during a private physician examination in 2004.  She further noted that he took medication on a regular basis to control the condition.  The examination revealed no evidence of congestive heart failure.  The examiner determined that a diagnostic exercise test was not necessary, as the Veteran reported experiencing dyspnea, fatigue and angina with low activity, which was consistent with an estimated METs level of greater than 5, but no more than 7 METs.  His left ventricular ejection fraction during the examination was 60 percent.  

Subsequent VA treatment reports show that the Veteran underwent an echocardiogram in February 2012, however, an interpretation of the test results is not of record.  However, the claims folder also contains a January 2013 report from the Veteran's treatment in a private hospital emergency room, where he was seen for loss of consciousness (syncope).  At that time, it was noted that he was taking several medications for his heart condition, including low dose aspirin and metoprolol.  An EKG demonstrated new ischemic changes without significant abnormalities.  His left ventricular ejection fraction was noted as normal, between 60-65 percent.  The clinician diagnosed the Veteran with syncope associated with coughing episodes, possible vasovagal related.

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial rating in excess of the current 30 percent for coronary artery disease under DC 7005.  During the appeal period, there has been no evidence of any acute episodes of congestive heart failure to warrant a 60 percent rating under DC 7005, or a diagnosis of chronic congestive heart failure to warrant the maximum rating under such code.

A higher rating is also not warranted based on the METs findings, as there is no probative evidence of a workload of 5 METs or less.  There is also no evidence that the Veteran's left ventricular ejection fraction ever fell below 60 percent during the pendency of this appeal.  

In sum, there is no credible evidence of any congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Moreover, there is no evidence that the Veteran's coronary artery disease is productive of a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements, including his claims of experiencing dyspnea, fatigue, angina, and his 2013 episode of syncope.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to determine the severity of a complex medical condition, such as coronary artery disease.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, although the Board acknowledges the Veteran's belief that his current disease is of greater severity than the 30 percent disability rating contemplates, his statements in this regard are not deemed competent.  

Finally, in evaluating the Veteran's claims, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during any portion of the appeals period.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, although the evidence shows that the Veteran has complained of dyspnea, fatigue, syncope and angina, the diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B.  Entitlement to a disability evaluation in excess of 30 percent for depression prior to March 13, 2009, and to an evaluation in excess of 50 percent for depression/PTSD from March 13, 2009 forward.
By means of a March 2007 rating decision, the Veteran was granted service connection for depression, with an initial disability rating of 30 percent.  Thereafter, in a May 2009 rating decision, he was granted a rating of 50 percent, effective March 13, 2009.  By means of a November 2012 rating decision, the Veteran was granted service connection for PTSD, which, as noted above, was combined with his service-connected depression disability due to overlapping symptomatology.  See Esteban v. Brown, supra.  Despite the assignment of an increased disability evaluation for these disorders, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

For the period prior to March 13, 2009, the Veteran's service-connected depression was evaluated under DC 9434 (2013).  For the period March 13, 2009 forward, his service-connected depression/PTSD has been evaluated under DC 9434-9411.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2013).

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 71 to 80 represent transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.
Review of the claims folder reveals that the Veteran was first afforded a VA mental disorder examination in February 2007, at which time, the examiner noted that he had a past history of depression related to his service-connected prostate cancer.  The Veteran essentially reported experiencing fear of hostile military activity involving the Viet Cong; he denied having any problems with alcohol abuse.  He reported that he had been married for 39 years and had a good relationship with his adult children and young grandchildren.  He said he had a few friends and enjoyed golfing and fishing.  He said he had been taking medication for depression since 2006, but was not in psychotherapy.  His reported symptoms included nightmares, intrusive memories of service, mild sleep disorder, infrequent anger/irritability and hyperarousal.  During the mental status evaluation, he was clean, neat, fully-oriented to person, place and time, and reported no delusions or hallucinations, and no suicidal or homicidal ideations.  His memory was found to be normal.  The diagnoses were PTSD and intertwined depression, not otherwise specified ("NOS"), and alcohol dependence; the examiner opined that his alcohol dependence was neither caused, nor aggravated by service.  His assigned GAF was 60.

The Veteran was afforded a second VA examination in April 2009, at which time, he reported sleep problems, irritability and depression.  He also reported substantial alcohol abuse.  He said he had been married for over 41 years and had one close friend.  He said he regularly attended meetings at the Disabled American Veterans.  However, he said he had been unemployed since November 2008 as a result of quitting his previous job at the Veterans' home canteen because he needed a job that provided health insurance.  During the mental status evaluation, he was found to be clean, neat, fully-oriented to person, place and time, and had a good sense of humor.  He reported no delusions or hallucinations, and no suicidal or homicidal ideations.  His memory was found to be normal.  The diagnoses were PTSD and major depressive disorder, recurrent, moderate, and alcohol dependence.  His assigned GAF score was 55.  
In April 2011, the Veteran was afforded another VA examination to assess the severity of his service-connected depression, to determine if his alcohol abuse was caused by his depression and/or service-connected erectile dysfunction, and to determine his employability.  At that time, he reported that he was not receiving any mental health treatment.  He said he began drinking prior to service (in a subsequent letter to VA, he emphasizes that his pre-service drinking was very mild) and substantially increased his intake during Vietnam service.  He reported that he was drinking 40-45 mixed drinks per week, which he said caused some marital discord, as his wife was contemplating divorce.  His reported mental health symptoms involved depression, mild concentration problems, mild sleep problems, anxiety with chest pain (which the examiner attributed to coronary artery disease), and passing suicidal ideation about a year earlier.  He said that he did not want to take antidepressants because they would interfere with his drinking.  During the mental status evaluation, he was noted to be clean, neat, friendly, fully-oriented to person, place and time, had an intact memory and denied delusions, hallucinations, and current suicidal/ homicidal ideations.  He said he had been employed for the past year as a part-time bookkeeper.  The examiner diagnosed the Veteran with major depressive disorder and alcohol dependence and opined that his alcohol dependence was not related to his major depressive disorder.  He noted that the symptomatology from the Veteran's depression was moderate and assigned a GAF score of 56.  The examiner further opined that the Veteran was not unemployable as a result of major depressive disorder, noting that there had been no increase in the Veteran's depression, as the condition had not risen to a level where he had been willing to seek treatment.  Finally, he noted that major depressive disorder would cause some decrease in work efficiency, but by itself would not cause unemployability.  

VA Medical Center ("VAMC") treatment records show that, beginning in May 2011, the Veteran began receiving mental health counseling treatment.  During a telephone therapy appointment in May, he reported that he was very depressed.  He said he had been married 40 years and suggested that his wife enabled his drinking by driving him to bars and other locations and waiting while he drank.  He complained of poor sleep and frequent suicidal ideations.  The clinician diagnosed him with depression, alcohol abuse, bipolar disorder and suicidal ideations.  In June 2011, he reported hyperarousal, but denied suicidal ideation, adding that he refused "to take the easy way out."  In July 2011, he reported nightmares, the frequency/intensity of which were dependent on his alcohol consumption, and anger.  In September 2011, he discussed a trip he had taken with his wife to visit his son's family in South Dakota.  He spoke highly of their stay and how much he enjoyed visiting his two grandchildren.  In November 2011, the Veteran reported that his transition from unemployment to working had been unsuccessful and he was lacking motivation.  He also reported worsening sleep difficulties.  In February 2012, he reported that communication with his wife had improved somewhat.  He also said that he had applied as a volunteer van driver with VA and was hopeful of being hired.  In April 2012, he reported that all of his children and grandchildren had visited for Easter.  He also reported continuing sleeping difficulties and nightly drinking.  The clinician observed that the Veteran saw no correlation between his high alcohol intake and his sleep disorders.  Throughout this period, his assigned GAF score was 65, suggestive of mild symptoms.

In May 2012, the Veteran was afforded another VA mental disorders examination, at which time, he reported that he was still married to his wife of 45 years and said he had been employed by the Disabled American Veterans for 18 months, but had been asked to resign and had been unemployed since November 2011.  The examiner diagnosed him with major depressive disorder, severe without psychosis and alcohol dependence.  He added that it was possible to separate the symptoms from each disorder, noting that the symptoms from the Veteran's depression included a loss of pleasure, feeling of punishment, suicidal ideation, agitation, irritability, concentration difficulties and fatigue.  The examiner noted that the Veteran's GAF score throughout this period remained at 65 despite the fact that he was not taking antidepressants.  He further observed that the Veteran said he was not feeling suicidal at that time.  The examiner assigned a GAF of 50 for major depressive disorder and 50 for alcohol dependence.

In October 2012, the Veteran was afforded a VA PTSD examination, at which time, he reported that he expected to spend the Thanksgiving holiday with his family.  He added that he was still participating in psychotherapy, but was also still drinking a substantial amount of alcohol.  The examiner diagnosed him with PTSD, major depressive disorder, moderate, and continuous alcohol dependence.  He noted the symptoms from PTSD and major depressive disorder were depressed mood, anxiety, chronic sleep impairment and difficulties in establishing and maintaining effective work and social relationships; he added that the symptomatology from these conditions demonstrated a level of occupational and social impairment in most areas, such as work, school, family relationships, judgment, thinking and/or mood.  The assigned GAF score for major depressive disorder and PTSD was 58.

VAMC treatment reports throughout 2012 reveal that the Veteran continued in psychotherapy, where his assigned GAF scores remained consistently at 65.  During a July 2012 session, he reported that his previous suicidal ideation had improved, was much less frequent and intense, and he had no plan.  In August, he spoke at length about a recent Nebraska Vietnam Veteran's reunion in Columbus, which both he and his wife attended.  He added that he had numerous exchanges with dear friends and played golf.  In December 2012, he reported an increase in the frequency of his suicidal ideation without any plan, continued anger, agitation and frustration, but said he had experienced no recent panic attacks, anxiety or severe mood swings.  In February 2013, he reported that he was not smoking and his drinking habit had also been reduced, resulting in increased irritability.  He also noted being angry at being left out of decision-making and not being allowed to drive due to health concerns.  As noted above, the Veteran's assigned GAF scores remained at 65.

Based on a review of the complete evidence of record, the Board concludes that, for the period prior to March 12, 2009, the preponderance of the evidence is against granting the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for depression under DC 9434.  In this regard, the Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

With respect to the criteria for a 50 percent rating, the Board notes that, during this portion of the appeals period, there was no probative evidence that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, memory impairment, impaired judgment, or impaired abstract thinking.  Moreover, while the Veteran appears to suggest that he has difficulty in establishing and maintaining effective work and social relationships, the fact that he was able to stay married for over 40 years and was shown to have a very good relationship with his wife, adult children and grandchildren would appear to suggest otherwise.  In addition, while he clearly had some difficulties in maintaining employment, he reported that he had chosen to quit one job due to a lack of health insurance.  Indeed, the Veteran's mild occupational impairment cannot be the only basis for his disability rating during this portion of the appeal.  As such, the Board concludes, for the period prior to March 13, 2009, the Veteran's depression most closely approximated the criteria for a 30 percent disability rating.

For the period March 13, 2009 forward, with respect to a 70 percent disability rating for the Veteran's depression/PTSD, while there is evidence that he has reported the waxing and waning of suicidal ideations, there has been no competent evidence that the Veteran has obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, such as periods of violence, spatial disorientation, or neglect of personal appearance and hygiene.  Moreover, in the context of awarding a 70 percent rating, 38 C.F.R. § 4.130 not only requires the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas, including work, school, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the Veteran has clearly been diagnosed with a depressive disorder, there has been no evidence during the course of the appeal that would indicate that the mood disorder affects his ability to function independently at work, socially or in his activities of daily living.  

With respect to the criteria for a 100 percent rating, the evidence does not show that the Veteran has symptoms at the level of severity associated with a 100 percent rating.  As discussed above, his mental status evaluations have consistently revealed no abnormalities at any time during the pendency of this claim.  There is also no evidence showing that he suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibits grossly inappropriate behavior, poses a persistent danger of hurting himself or others, or exhibits an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In addition, there is no evidence that the Veteran has disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name.  Thus, the Veteran does not have any of the symptoms associated with a 100 percent rating.

In arriving at its conclusion that a higher disability evaluation is not warranted for the Veteran's acquired psychiatric disorder at any time during the period on appeal, the Board has taken particular notice of the fact that its inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, however, the Board has not identified competent evidence of symptomatology associated with the Veteran's service-connected depression/PTSD that would enable it to conclude that the criteria for a higher disability rating have been approximated.   

The Board has also considered the Veteran's assigned GAF scores during the pendency of this appeal.  Here, during the first portion of the appeals period, the only mental health evaluation report available provided a GAF score of 60, indicative of moderate symptomatology.  Thereafter, while the Board recognizes that the Veteran's GAF score was as low as 50 for major depressive disorder during the May 2012 examination, the examiner noted that his scores had consistently been at 65 for the period immediately preceding the examination.  The Board also observes that the Veteran's assigned GAF scores remained at 65 throughout the remainder of his VAMC treatment into March 2013.  However, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Nonetheless, it would appear that the Veteran's assigned GAF scores throughout the course of this appeal have never fallen into a range that would indicate serious depression or PTSD symptoms.  Rather, the Board finds that the Veteran's symptomatology makes it more likely that his symptoms were more reflective of the higher assigned GAF scores, especially during the second portion of the appeals period.  

The Board has also considered the Veteran's contention that, as a result of his alcohol abuse, he should be awarded a higher disability rating for his psychiatric disorders.  In this respect, as will be discussed further below, the Board notes that the Veteran is not service-connected for alcohol dependence and, as a result, the signs, symptoms, and impairment due to nonservice-connected alcoholism may not be considered for ratings purposes.  Specifically, 38 C.F.R. § 4.14 provides that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected disease is to be avoided.

In addition to the VA examinations and outpatient treatment reports, the Board has also considered the Veteran's personal statements concerning the severity of his service-connected acquired psychiatric disorders.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions are entitlement to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the severity of a complex psychiatric disorder, such as PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions are not as probative as the medical evidence on file in establishing the severity of his depression/PTSD. 

Finally, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, supra; Thun v. Peake, supra.  

In this case, however, a comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe his symptomatology and disability level.  The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, supra; Shipwash v. Brown, supra.

C.  Entitlement to service connection for alcoholism, claimed as secondary to depression or erectile dysfunction.

The Veteran contends that his alcoholism is either secondary to his service-connected depression or PTSD, or his service-connected erectile dysfunction associated with adenocarcinoma of the prostate.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Section 8052 of the Omnibus Budget Reconciliation Act ("OBRA") of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, however, prohibits, effective for claims filed as in the instant case, after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of an individual's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

During the February 2007 VA mental disorders examination, the examiner opined that the Veteran's alcohol dependence was neither caused, nor aggravated by service.  Nonetheless, regardless of the character or quality of any evidence that the Veteran has submitted, alcohol dependence that was incurred during military service cannot be recognized as a disability for which service connection may be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(m), 3.301, 3.310(a); VAOPGCPREC 7-99; VAOPGCPREC 2-98; VAOPGCPREC 2-97; VAOPGCPREC 11-96.   See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994. 

During the February 2007 VA mental disorders examination, the examiner opined that the Veteran's alcohol dependence was neither caused, nor aggravated by service.  He did not, however, provide an opinion as to the question of secondary service connection.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit also indicated that claimants can only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In addition, the Federal Circuit found that 38 U.S.C. § 1110 permits a claimant to receive compensation for an alcohol or drug-abuse disability acquired secondary to, or as a symptom of, a veteran's service-connected disability.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess. 

During the April 2011 VA mental disorders examination, the clinician opined that the Veteran's alcohol dependence was not related to his major depressive disorder and concluded that neither depression, nor erectile dysfunction, caused his alcoholism.  In this regard, he noted that there is no medical literature that supports the contention that major depressive disorder and erectile dysfunction cause alcohol abuse.  

In June 2011, the Veteran's file was returned to the examiner who performed the April 2011 examination for an opinion as to whether the Veteran's alcoholism had been permanently aggravated by depression or erectile dysfunction.  The examiner concluded that, based on his review of the medical evidence of record, medical literature, and his professional opinion, the Veteran's alcohol abuse had not been permanently aggravated by his major depressive disorder or erectile dysfunction.  In this regard, he noted that he was board-certified in psychiatry, with additional certification in addiction psychiatry, and had treated dually-diagnosed (chemical dependency and another psychiatric condition) individuals at VA for five years.  He opined that the Veteran's erectile dysfunction was caused by his service-connected adenocarcinoma prostatectomy, not alcoholism, and said there was no evidence that alcohol could either cause or aggravate the disorder.  Moreover, he said there was no evidence that the Veteran's alcoholism was permanently aggravated by depression or erectile dysfunction, as the Veteran was a heavy drinker prior to being diagnosed with either of these disorders.  Finally, he noted that the Veteran had declined treatment for alcoholism, discontinued antidepressants several years earlier, and had not committed to participation in psychiatric treatment.  

In May 2012, during the Veteran's VA PTSD examination, the examiner opined that his major depressive disorder had neither caused, nor aggravated his alcohol dependence.  In this respect, he noted that he had reviewed the medical literature concerning PTSD as a source of alcohol dependence.  In discussing several of these studies, including reports from the American Journal of Psychiatry and the National Center for PTSD Research Quarterly, he observed that none of the articles established PTSD as the etiology of alcohol dependence or other drug dependencies.  

Accordingly, as the record contains no probative evidence suggesting any relationship between the Veteran's alcoholism and a service-connected disability, the Board concludes that service connection for alcoholism on a secondary basis is denied.   See Allen, supra.  Moreover, because such an opinion requires medical training, the Board finds that neither the Veteran, nor his attorney is competent to provide such.  See Jandreau v. Nicholson, supra; Charles v. Principi, 16 Vet. App. 370 (2002).

D.  Entitlement to TDIU.

The Veteran contends that his acquired psychiatric disorder, depression/PTSD, prevents him from securing and maintaining gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

In a December 2004 rating decision, the Veteran was granted a temporary total evaluation for adenocarcinoma of the prostate gland, effective September 13, 2004, for the period of active malignancy or antineoplastic therapy.  This rating decision also granted special monthly compensation ("SMC") effective September 13, 2004.  Thereafter, in an April 2006 rating decision, the Veteran's disability rating for adenocarcinoma of the prostate gland was decreased to 20 percent.  The disability rating was subsequently increased to 40 percent, effective August 1, 2006.

The Veteran is service-connected for the following disorders:  depression/PTSD , 30 percent from July 14, 2006, and 50 percent from March 13, 2009; adenocarcinoma of the prostate gland, 100 percent from September 13, 2004, and 40 percent from August 1, 2006; coronary artery disease, 30 percent from September 13, 2004; tinnitus, 10 percent from May 30, 2006; erectile dysfunction, 0 percent from September 13, 2004; and bilateral hearing loss 10 percent from May 30, 2006, and 0 percent from May 1, 2010.  As such, his combined disability rating was 100 percent from September 13, 2004 to July 31, 2006, and 80 percent from August 1, 2006.  38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

In this regard, however, although the Veteran's combined service-connected disabilities meet the percentage rating standards for TDIU, as previously stated, in order to qualify for TDIU, there must be a finding that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

Review of the evidence of record shows that the Veteran has a high school education.  He last worked full-time in November 2008 for a manufacturing company.  During an April 2009 VA examination, he said this was as a result of quitting his previous job at the Veterans' home canteen because he needed a job that provided health insurance.  
In April 2011, he was afforded a VA examination, at which time said he had been employed for the past year as a part-time bookkeeper; it is unclear why he left this position.  The examiner opined that the Veteran was not unemployable as a result of major depressive disorder, noting that there had been no increase in the Veteran's depression, as the condition had not risen to a level where he had been willing to seek treatment.  He further noted that major depressive disorder would cause some decrease in work efficiency, but by itself would not cause unemployability. 

In November 2011, the Veteran reported that his transition from unemployment to working had been unsuccessful, as he was lacking motivation.  In May 2012, he said he had been employed by the Disabled American Veterans for 18 months, but had been asked to resign and had been unemployed since November 2011. 

In August 2012, the Veteran was afforded a second TDIU evaluation, at which time, he reported that he had last worked for the Veterans of Foreign Wars (VFW), but had been asked to leave.  The examiner noted that he had abundant alcohol-related issues that were noted in the treatment reports.  He observed that there was very few treatment for physical disorders and the Veteran's coronary artery disease did not appear to be severe, as it would likely prohibit very exertional or strenuous employment, but would not interfere with sedentary employment, as the Veteran appeared to have no physical complaints.  The examiner opined that the Veteran's coronary artery disease and residuals of adenocarcinoma of the prostate gland were less likely than not to interfere with physical or sedentary work.  Regarding all of the Veteran's service-connected disorders, he opined that, when alcohol abuse was removed from the picture, it would be less likely that his service-connected disabilities would render him completely unemployable.  He reasoned that, based on the VA treatment reports, the Veteran appeared to be socially busy with get-togethers, and his treatment reports indicated that he was "stable" other than with mental health issues.  He noted that it was very well documented that the Veteran participated in activities, although alcoholism was a major factor in his life.  Moreover, as he essentially had no complaints about hearing loss or tinnitus, the examiner concluded it was less likely that all his service-connected disabilities would render him completely unemployable.

In December 2012, the Veteran was afforded another TDIU examination to determine whether his mental health disorders would cause him to be totally unemployable.  The examiner found that his PTSD and major depressive disorder would not render him totally incapable of obtaining or maintaining either physical or sedentary employment.  In this regard, he noted that the Veteran was not taking any psychiatric medications, had no psychiatric hospitalizations, and his level of mental health intervention with his therapist demonstrated a level of mental disorders that were mild in intensity.

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  Rather, the medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  The VA medical professionals who have reviewed the Veteran's medical history and examined him stated that looking at the Veteran's service connected disabilities, he would likely be precluded from strenuous physical work, but not sedentary employment.  All of these examiners specifically considered the Veteran's service connected disabilities and determined that they would not preclude him from obtaining sedentary employment.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Board acknowledges the Veteran's competent statements with regard to the impact of his depression/PTSD, as well as all of his service-connected disabilities on his ability to secure and maintain gainful employment.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he cannot work due to these disabilities.  Significantly, as discussed above, the most recent VA treatment reports of record demonstrate that the Veteran's depression/PTSD has not been found to be of a severity that would preclude employment.  Rather, it appears, based on the treatment reports and the Veteran's own statements, that his alcoholism has a significant impact on his ability to work, as he himself reported that he had been asked to leave two previous employers and noted that his alcohol consumption remained high.  However, because the Veteran's alcoholism is not service-connected, this condition cannot be considered in his TDIU claim.  Moreover, while the Board sympathizes with the Veteran's asserted difficulties, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his service-connected disabilities, whether considered separately or in combination.

 Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders.  As such, the Board concludes that a TDIU rating is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease is denied.

For the period prior to March 13, 2009, a disability evaluation in excess of 30 percent for depression is denied.

For the period March 13, 2009 forward, a disability evaluation in excess of 50 percent for depression/PTSD is denied.

Entitlement to service connection for alcoholism, claimed as secondary to depression or erectile dysfunction, is denied.

Entitlement to TDIU is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


